Per Curiam:

This is an original proceeding in discipline filed by the Disciplinary Administrator against John M. Talley, of Anchorage, Alaska, an attorney admitted to the practice of law in the State of Kansas.
The complaint filed against the respondent arises out of a final adjudication in Alaska that respondent was guilty of professional misconduct. The complaint is filed pursuant to Supreme Court Rule 202 (1992 Kan. Ct. R. Annot. 152).
The matter was submitted to a panel of the Kansas Board for Discipline of Attorneys on the pleadings and stipulation of the parties. All appearances before the panel were waived. The panel found, in part:
“On January 8, 1992, respondent was suspended from the practice of law in Alaska for four (4) years by the Supreme Court of the State of Alaska in a disciplinary proceeding entitled In the Disciplinary Matter Involving John M. Talley, Sup. Ct. No. S-4420. That case encompassed five (5) separate complaints which involved: failure to answer the grievances; failure to properly segregate client funds into a trust account; neglecting legal matters entrusted to him; practicing law while suspended; and theft of client funds. Following his four-year suspension, which the Alaska court made retroactive to August 10, 1989, respondent must offer proof of restitution and serve two (2) years of probation, together with other conditions, before he may be admitted to practice in Alaska.”
The panel unanimously adopted and recommended the sanctions agreed and stipulated to by the Disciplinary Administrator and respondent that respondent be indefinitely suspended pursuant to Supreme Court Rule 203 (1992 Kan. Ct. R. Annot. 153) with the condition that he may apply for readmission pursuant *835to Supreme Court Rule 219 (1992 Kan. Ct. R. Annot. 180) at any time subsequent to his readmission in the State of Alaska.
The court, having considered the record, report, and recommendation of the disciplinary hearing panel, accepts and concurs in the findings, conclusions, and recommendation of the panel with the exception that suspension shall commence as of the date of this opinion, and reinstatement shall be pursuant to Supreme Court Rule 219 irrespective of respondent’s readmission to the practice of law in Alaska.
It is therefore ordered that John M. Talley be and he is hereby indefinitely suspended from the practice of law in the State of Kansas commencing on the date of this opinion.
It. is further ordered that respondent shall forthwith comply with Supreme Court Rule 218 (1992 Kan. Ct. R. Annot. 176) and pay the costs of this action, and that this order be published in the official Kansas Reports.